         Case 5:18-cv-00117-TKW-MJF Document 67 Filed 09/14/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

D’ANGELO J. PUGH,

         Plaintiff,
v.                                                       Case No. 5:18cv117-TKW-MJF
MARK S. INCH, et al.,

         Defendants.
                                                 /

                                          ORDER

         This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 65). No objections were filed.1 Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that Defendants’ motions for summary judgment

are due to be granted. Accordingly, it is

         ORDERED that:

         1.    The Report and Recommendation is adopted and incorporated by

               reference in this Order.




     1
          The Court did not overlook the “Delayed Response do [sic] to Circumstances beyond
Plaintiff’s Control” (Doc. 66) that was received after the Report and Recommendation was entered,
but that filing appears to be a response to Defendant Mercer’s motion for summary judgment (Doc.
59), not objections to the Report and Recommendation. Nothing in that filing undermines the
magistrate judge’s analysis or recommended disposition of Defendants’ motions.
Case 5:18-cv-00117-TKW-MJF Document 67 Filed 09/14/20 Page 2 of 2




2.    Defendants’ motions for summary judgment (Docs. 42, 59) are

      GRANTED.

3.    The Clerk shall enter judgment for Defendants and close the file.

DONE and ORDERED this 14th day of September, 2020.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                                  2
